J-S08009-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                      v.                       :
                                               :
                                               :
STEPHEN GERARD GODFREY                         :
                                               :
                  Appellant                    :   No. 664 WDA 2017

             Appeal from the Judgment of Sentence April 27, 2017
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0001230-2016


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS*, P.J.E.

MEMORANDUM BY LAZARUS, J.:                              FILED FEBRUARY 27, 2018

        Stephen Gerard Godfrey appeals from his judgment of sentence,

entered in the Court of Common Pleas of Erie County, after he was convicted,

in a nonjury trial, of manufacture of methamphetamine/child injured,1

operating     a    methamphetamine         laboratory    and   illegal   dumping   of

methamphetamine waste,2 and endangering the welfare of children.3 Upon

careful review, we affirm.

        The charges in this matter arise from Godfrey’s illicit production of

methamphetamine in the apartment in which he lived, located at 663 West


____________________________________________


1   35 P.S. § 780-113(a)(38)(ii).

2   35 P.S. § 780-113.4(b)(1).
3   18 Pa.C.S.A. § 4304(a)(1).


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S08009-18



Fourth Street in Erie. On February 4, 2016, a fire and explosion occurred in

the   apartment,     seriously    injuring     Godfrey’s   then-three-year-old   child.

Although the fire was originally ruled accidental,4 police subsequently obtained

additional information that led them to believe it may have been related to

the production of methamphetamine.5

       Police subsequently discovered that Godfrey’s girlfriend had rented the

apartment and Godfrey resided there with her.              When Godfrey’s girlfriend

moved out, Godfrey reached an agreement with the landlord’s son, Ray

Kovalesky, that he could remain in the apartment so long as he paid rent and

utilities. At the time of the explosion, Godfrey had not paid rent since August

2015. Police obtained permission to search the apartment from the landlord,

Arlene Kovalesky, who was under the impression that Godfrey had moved out.

       Upon entering the unlocked apartment, the police found evidence that

the unit had been used as a “one pot” methamphetamine lab.                 Inspector



____________________________________________


4 Fire Inspector Guy Santone initially concluded that the fire had been caused
by a blanket being too close to a gas heater. Inspector Santone had also
noticed an extension cord plugged into an outlet in the basement and running
up to Godfrey’s second-floor apartment. The cord was plugged into a power
strip with multiple outlets, leading Inspector Santone to conclude that the
apartment’s occupant was stealing electricity from the basement.

5 Shawn Lewis, a friend of Godfrey’s, contacted police to inform them that
Godfrey had dumped bags of garbage on his property without permission and
that the bags contained items related to the manufacture of
methamphetamine. When police searched the bags, they discovered waste
materials from a methamphetamine lab, as well as articles of mail indicating
that the bag belonged to Godfrey, residing at 663 West Fourth Street in Erie.

                                           -2-
J-S08009-18



Santone returned to the apartment and concluded that the fire had been

caused by a methamphetamine lab explosion.

      Godfrey was charged with numerous counts related to the operation of

the methamphetamine lab. On July 22, 2016, he filed an omnibus pre-trial

motion in which he sought the suppression of all evidence seized as a result

of the warrantless search by police of the apartment. After a hearing, the

court denied the motion. Following a stipulated nonjury trial, the court found

Godfrey guilty of the above three offenses and, on April 27, 2017, sentenced

him to a term of 2½ to 5 years’ incarceration, followed by 2 years’ probation.

This timely appeal follows, in which Godfrey claims that the trial court erred

in denying his suppression motion.

      When briefing the issues that have been preserved for appeal, it is an

appellant’s duty to present arguments that are sufficiently developed for our

review. In re R.D., 44 A.3d 657, 674 (Pa. Super. 2012). “The brief must

support the claims with pertinent discussion, with references to the record and

with citations to legal authorities.” Id., quoting Commonwealth v. Hardy,

918 A.2d 766, 771 (Pa. Super. 2007). This Court “will not act as counsel and

will not develop arguments on behalf of an appellant. Moreover, when defects

in a brief impede our ability to conduct meaningful appellate review, we may

dismiss the appeal entirely or find certain issues to be waived.” Hardy, 918
A.2d at 771.




                                     -3-
J-S08009-18



      Here, aside from a short paragraph setting forth our standard of review

of the denial of a motion to suppress, Godfrey’s appellate argument consists

entirely of the following:

      Pursuant to the United States and Pennsylvania Constitutions,
      people have the right to be secure against “unreasonable searches
      and seizures.” In the present case, [Godfrey’s] apartment was
      searched without a search warrant. The police in searching the
      residence relied upon information gathered by the Erie Police’s
      interview with Arlene [Kovalesky]. Ms. [Kovalesky] gave the
      police permission to search the apartment. Acting upon this
      permission, the police searched the residence and recovered
      evidence presented during the non-jury trial in this case. This was
      done in error as Ms. [Kovalesky] had neither the authority nor was
      the agent in charge of granting permission for the police to search
      the residence. [Godfrey] had not yet been evicted from the
      premises and therefore, under the law, was still a tenant and in
      possession of the premises. Only [Godfrey] was the rightful
      person to give permission to search the apartment as he remained
      the lawful possessor of the premises until his subsequent eviction.

Brief of Appellant, at 5.

      Godfrey’s argument includes neither citations to the record, nor to any

legal authority in support of his claim.     His argument is devoid of any

meaningful discussion of, or citation to, relevant legal authority regarding

searches and seizures generally or, as particularly relevant to this matter, the

expectation of privacy, apparent authority, or inevitable discovery.        This

complete lack of analysis does not allow for meaningful appellate review.




                                     -4-
J-S08009-18



Accordingly, because Godfrey’s argument on his sole appellate issue lacks any

meaningful discussion, we conclude that the issue is waived.6

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/2018




____________________________________________


6 Even if Godfrey’s claim was not waived, he would be entitled to no relief. As
the trial court properly concluded in its opinion filed on December 2, 2016,
based on his abandonment of the premises and his status as, at best, a
squatter, Godfrey had no reasonable expectation of privacy in the premises.
See Trial Court Opinion, 12/2/16, at 7, citing Commonwealth v. Bostick,
958 A.2d 543 (Pa. Super. 2008), and Commonwealth v. Gordon, 683 A.2d
253 (Pa. 1996). Moreover, the apartment’s owner possessed actual and
apparent authority to consent to the search by police. Accordingly, the trial
court did not err in denying Godfrey’s motion to suppress.

                                           -5-